BEAM, Circuit Judge,
concurring specially.
I concur in the opinion of the court because we have, indeed, “repeatedly” required strict compliance with Admiralty Rule C(6) *395and this panel is bound by these decisions. In my view, however, this approach is wrong and should be changed.
Rule C(6) generally comes into play when a stranger to the underlying drug transaction or, as here, a party acquitted on all counts is suddenly faced with an in rem proceeding for forfeiture of property. It is unfair to require that a citizen, in order to assert a claim, either hire a lawyer experienced in the intricacies of maritime and forfeiture law or risk suffering summary forfeiture of property. This is contrary to our approach to federal court pleadings in other situations.
A prisoner claiming theft of a hobby Mt has his pleadings liberally construed, see Parrott v. Taylor, 451 U.S. 527, 101 S.Ct. 1908, 68 L.Ed.2d 420 (1981), but, in this circuit, an unincarcerated citizen must cleanly jump every hurdle erected by Rule C(6) or risk loss of his or her home or other property. This approach furthers no apparent public policy given the immense statutory powers afforded the government in forfeiture matters.
Some circuits have adopted a less rigorous approach to the pleading requirements of Rule C(6). See United States v. $38,000 in U.S. Currency, 816 F.2d 1538 (11th Cir.1987) Gate filing excused under certain circumstances); United States v. 4492 S. Livonia Rd., 889 F.2d 1258, 1262 (2d Cir.1989) (when claimant has made a sufficient showing of interest in the property, technical noncompliance with rule may be excused). I would follow the lead of these courts and relax the pleading requirements of Rule C(6), at least when a property owner appears pro-se.